

 
EXHIBIT 10.27
 
TRANSACTION AGREEMENT
 
This TRANSACTION AGREEMENT (this “Agreement”) is made and entered into as of
November 28, 2005 by and among Scientigo, Inc., a Delaware corporation
(“Scientigo”), TIGO Search, Inc., a Delaware corporation (“TIGO Search”), and
Find/SVP, Inc., a New York corporation (“Find/SVP”).
 
RECITALS
 



 
A.
Find/SVP has adopted or is the owner of the marks listed on Schedule 1.1(a) (the
“Licensed Marks”);
       
B.
Find/SVP is the owner of the registrations for and applications to register the
Licensed Marks also listed on Schedule 1.1(a);
       
C.
Find/SVP is the owner of the Internet domain names listed on Schedule 1.1(b)
(the “Domain Names”);  
       
D.
TIGO Search wishes to acquire the Domain Names from Find/SVP on the terms and
conditions set forth in this Agreement;
       
E.
TIGO Search wishes to license to use the Licensed Marks from Find/SVP on the
terms and conditions set forth in this Agreement.

 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
and obligations set forth herein, the sufficiency of which is hereby
acknowledged, the parties agree as follows:
 
ARTICLE I
 
DEFINITIONS AND INTERPRETATION
 
Section 1.1  Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:
 
“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.
 

--------------------------------------------------------------------------------


“Ancillary Agreements” means the Note, the Security Agreement, the Stock
Repurchase Agreement, and the Stockholders Agreement.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract or otherwise,
including, without limitation, the ownership, directly or indirectly, of
securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.
 
“Encumbrance” means any security interest, pledge, mortgage, lien (including,
without limitation, environmental and Tax liens), encumbrance, adverse claim, or
any agreement, obligation, understanding or arrangement on title or transfer
other than Permitted Encumbrances.
 
“Find/SVP Material Adverse Effect” means any circumstance, change in, or effect
that, individually or in the aggregate with any other circumstances, changes in,
or effects has or would reasonably by expected to have, materially adverse to
the Licensed Marks or Domain Names, whether operated by Find/SVP prior to the
Closing or by Scientigo or TIGO Search after the Closing; provided, however,
that in no event shall any of the following, alone or in combination with any of
the others, be deemed to constitute, nor shall any of the following be taken
into account in determining whether there has been or will be, a Find/SVP
Material Adverse Effect: (a) any occurrence or occurrences relating to the
industry in which Find/SVP operates, or in the economy generally, other than
that which affects Find/SVP disproportionately; or (b) any occurrence or
occurrences that proximately results from the public announcement of this
Agreement or the Transactions.
 
“Governmental Authority” means any U.S. or foreign, national, federal, state,
municipal or local or other government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
“Law” means any national, federal, state, municipal or local or other statute,
law, treaty, ordinance, regulation, rule, code, order, other requirement or rule
of law of a Governmental Authority.
 
“Licensed Products” means the software and other products of TIGO Search.
 
“Licensed Services” means the services of TIGO Search, including, without
limitation, enterprise, desktop and Internet search services.
 
“Permitted Encumbrances” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding has been commenced: (a)
liens for Taxes, assessments and governmental charges or levies not yet due and
payable; (b) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations.
 
-2-

--------------------------------------------------------------------------------


“Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization or other entity, as well as any syndicate or
group that would be deemed to be a person under Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.
 
“Registration Rights Agreement” means that certain Registration Rights Agreement
in the form attached to this Agreement as Exhibit D to be entered into between
Find/SVP and Scientigo at the Closing in connection with the issuance of the
shares of Scientigo Common Stock to Find/SVP at the Closing and that may be
issued pursuant to the Stock Repurchase Agreement.
 
“Scientigo Common Stock” means the common stock of Scientigo, Inc., par value
$0.001 per share.
 
“Scientigo Material Adverse Effect” means any circumstance, change in, or effect
on, Scientigo that, individually or in the aggregate with any other
circumstances, changes in, or effects on, Scientigo is, or would reasonably by
expected to be, materially adverse to the business, operations, assets or
liabilities (including, without limitation, contingent liabilities), employee
relationships, customer or supplier relationships, results of operations or the
condition (financial or otherwise) of Scientigo and its subsidiaries, taken as a
whole; provided, however, that in no event shall any of the following, alone or
in combination with any of the others, be deemed to constitute, nor shall any of
the following be taken into account in determining whether there has been or
will be, a Scientigo Material Adverse Effect: (a) any change or changes in the
price per share of Scientigo Common Stock or a change in the trading volume of
Scientigo Common Stock; (b) any occurrence or occurrences relating to the
industry in which Scientigo operates, or in the economy generally, other than
that which affects Scientigo and its subsidiaries, taken as a whole,
disproportionately; or (c) any occurrence or occurrences that proximately
results from the public announcement of this Agreement or the Transactions or
any or all of the events, circumstances and information described on Schedule
1.1(a).
 
“Stockholders Agreement” means that certain Stockholders Agreement in the form
attached hereto as Exhibit E to be entered into between Scientigo, TIGO Search
and Find/SVP at the Closing in connection with the issuance of TIGO Common Stock
pursuant to this Agreement.
 
“subsidiaries” means any and all corporations, partnerships, joint ventures,
associations and other entities controlled by the applicable Person directly or
indirectly through one or more intermediaries.
 
“Tax” or “Taxes” means (a) any and all federal, state, local and foreign taxes,
assessments and other governmental charges, duties, impositions and liabilities,
including taxes based upon or measured by gross receipts, income, profits,
sales, use and occupation, and value added, ad valorem, transfer, franchise,
withholding, payroll, recapture, employment, excise and property taxes, together
with all interest, penalties and additions imposed with respect to such amounts;
(b) any liability for the payment of any amounts of the type described in clause
(a) as a result of being or ceasing to be a member of an affiliated,
consolidated, combined or unitary group for any period (including, without
limitation, any liability under Treasury Regulation Section 1.1502-6 or any
comparable provision of foreign, state or local law); and (c) any liability for
the payment of any amounts of the type described in clause (a) or (b) as a
result of any express or implied obligation to indemnify any other person or as
a result of any obligations under any agreements or arrangements with any other
person with respect to such amounts and including any liability for taxes of a
predecessor entity.
 
-3-

--------------------------------------------------------------------------------


“Transactions” means the transactions contemplated by this Agreement and the
Ancillary Agreements.
 
“Unregistered Mark” means the common law trademark and service mark “Find”.
 
ARTICLE II
 
THE TRANSACTION
 
Section 2.1  The Transaction.
 
(a)  Domain Name Transfer. Subject to and on the terms set forth in this
Agreement, at the Closing, Find/SVP shall transfer and assign to TIGO Search,
and TIGO Search shall accept from Find/SVP, all right, title and interest in the
Domain Names (the “Domain Name Transfer”).
 
(b)  Common Law Mark. Subject to and on the terms set forth in this Agreement,
at the Closing, Find/SVP shall transfer and assign to TIGO Search, and TIGO
Search shall accept from Find/SVP, all right, title and interest in and to the
Unregistered Mark (the “Unregistered Mark Transfer”).
 
(c)  Trademark License. On the terms and subject to the conditions set forth in
this Agreement including, but not limited to, those set forth in Article III, at
the Closing, (i) Find/SVP shall grant to TIGO Search, and TIGO Search will
accept from Find/SVP, the Trademark License (as defined in Section 3.1).
 
Section 2.2  Transaction Consideration. On the terms and subject to the
conditions set forth in this Agreement, in consideration of the Domain Name
Transfer, the Unregistered Mark Transfer and the Trademark License, TIGO Search
shall deliver, or cause to be delivered, to Find/SVP at the Closing:
 
(a)  Two Hundred and Fifty Thousand Dollars ($250,000.00) in cash by wire
transfer of immediately available funds to an account or accounts specified by
Find/SVP (the “Cash Closing Payment”);
 
(b)  Four Hundred and Ninety (490) shares (the “Closing Consideration TIGO
Shares”) of Common Stock of TIGO Search, par value $0.001 per share (“TIGO
Common Stock”), which Closing Consideration Shares shall be subject to a stock
repurchase agreement in the form attached to this Agreement as Exhibit A (the
“Stock Repurchase Agreement”);
 
-4-

--------------------------------------------------------------------------------


(c)  a secured promissory note in principal amount of One Hundred Thousand
Dollars ($100,000.00) in favor of Find/SVP in the form attached to this
Agreement as Exhibit B (the “Note”), which Note shall be secured pursuant to a
security agreement in the form attached to this Agreement as Exhibit C (the
“Security Agreement”); and
 
(d)  One Hundred Twelve Thousand Five Hundred and Seventy (112,570) shares (the
“Closing Consideration Scientigo Shares”) of Scientigo Common Stock;
 
(the consideration described in (a)-(d) above, the “Transaction Consideration”).
 
Section 2.3  Closing. The closing of the Transactions (the “Closing”) shall take
place at the offices of Wilson Sonsini Goodrich & Rosati, Professional
Corporation, Two Fountain Square, Reston Town Center, 11921 Freedom Drive, Suite
600, Reston, Virginia 20190, on the date hereof at 10:00 A.M., Virginia time, or
at such other place, time and as mutually agreed by Scientigo, TIGO Search and
Find/SVP (the “Closing Date”).
 
ARTICLE III
 
TRADEMARK LICENSE
 
Section 3.1  Grant and Scope of Trademark License. Subject to and on the terms
set forth in this Agreement, at the Closing, Find/SVP shall grant to TIGO
Search, and TIGO Search shall accept from Find/SVP, an exclusive, worldwide,
perpetual, irrevocable, non-transferable (except as otherwise provided in
Section 9.7) license, with the right to sublicense after the repayment of the
Note (provided that any sublicense of the Company shall be for fair market value
and the proceeds thereof will be paid to the Company) to use the Licensed Marks
(the “Trademark License”), for the purposes set forth below (the “Licensed
Uses”):
 
(a)  as an element of a corporate name, business division or other business
unit, and Internet domain names;
 
(b)  on Licensed Products, and in connection with the advertising, marketing,
licensing, sale, promotion and distribution of Licensed Products, and in
connection with the advertising, marketing, promotion, sale and rendering of
Licensed Services (collectively, “Promotional Materials”); and
 
(c)  for any such other purposes as TIGO Search may reasonably deem necessary or
appropriate in connection with the advertising, marketing, licensing, sale,
promotion and distribution of Licensed Products or Licensed Services.
 
Section 3.2  Limited Reservation. Find/SVP shall retain the non-exclusive,
non-transferable, non-sublicensable, perpetual, worldwide right to use the
Licensed Marks as currently being used or in connection with future acquisitions
or business activities in business information, research or consulting. Find/SVP
shall not use or register any Internet domain names that contain the word “FIND”
other than FINDSVP.com.
 
-5-

--------------------------------------------------------------------------------


Section 3.3  Quality Standards. The nature and quality of all Licensed Products
bearing any of the Licensed Marks or Licensed Services rendered by TIGO Search
in connection with any of the Licensed Marks must conform to the level of
quality historically associated with Find/SVP. In the event that Find/SVP
reasonably determines that TIGO Search’s goods and services offered in
connection with the Licensed Marks are below these quality standards, then
Find/SVP shall so notify TIGO Search in writing. TIGO Search will then have
thirty (30) days after the date of notice to correct any such deficiency. In the
event that the deficiency is not corrected within such time frame, then the
parties will have sixty (60) days to mediate the dispute before an impartial
mediator in such a manner that the mediation is concluded within such sixty (60)
day period. If the matter is not resolved through mediation and the deficiency
continues, then Find/SVP shall have the right to bring an action in accordance
with Section 6.9.
 
Section 3.4  Ownership of Licensed Marks. TIGO Search acknowledges that it has
no interest in the Licensed Marks other than the licenses granted under this
Agreement and that Find/SVP shall remain the sole and exclusive owner of all
right, title and interest in the Licensed Marks.
 
Section 3.5  Term of Trademark License. The term of the Trademark License shall
begin on the Closing Date and shall remain in full force and effect in
perpetuity. Find/SVP’s exclusive remedy upon any breach by TIGO Search of its
obligations hereunder shall be to seek recovery of monetary damages and to seek
injunctive relief or specific performance hereunder.
 
Section 3.6  Registration and Enforcement.
 
(a)  Registration of the FIND Trademark. If requested by TIGO Search, Find/SVP
shall, at its own cost and expense, file a trademark application in the United
States Patent and Trademark Office and endeavor in good faith to obtain
registration of the FIND mark in International Class 42, and when registered,
thereafter maintain the applicable registration at its own expense. Find/SVP
shall keep TIGO Search informed of progress with regard to the prosecution,
maintenance, enforcement and defense of the application by providing TIGO Search
copies of official actions, amendments and responses with respect to such
prosecution. TIGO Search shall cooperate with Find/SVP in providing information
and samples of use of the FIND mark for Find/SVP’s use as needed in obtaining
and maintaining a registration in Class 42.
 
(b)  Registration of FIND.COM Trademark. TIGO Search in its discretion may file
applications to register FIND.COM as a trademark and all rights relating thereto
shall be owned by TIGO Search.
 
(c)  Enforcement of Rights.
 
(i)  TIGO Search shall provide Find/SVP with prompt notice of any unauthorized
use of the Licensed Marks by a third party in connection with products or
services of which TIGO Search becomes aware. In the event of any unauthorized
use of the Licensed Marks or marks confusingly similar thereto by a third party
in connection with products or services substantially similar to the Licensed
Products or Licensed Services during the license period, TIGO Search shall have
the right at its own expense, but not the obligation, after providing reasonable
notice to Find/SVP, to take such action as TIGO Search may deem necessary or
desirable to enforce TIGO Search’s rights in the Licensed Mark. Enforcement
hereunder shall include, but shall not be limited to, issuing cease and desist
demands and bringing suit against third parties for such unauthorized use of the
Licensed Marks. All such actions on the part of TIGO Search shall be at its sole
cost and expense, with counsel of its choice and TIGO Search shall be entitled
to retain all recoveries therein. TIGO Search shall have the right to join
Find/SVP as plaintiff, and Find/SVP shall so join as plaintiff at the cost and
expense of TIGO Search, in any action where joinder is needed to afford TIGO
Search the full relief provided by applicable law, and Find/SVP shall reasonably
cooperate with TIGO Search at the cost and expense of TIGO Search in connection
with any such action, but Find/SVP shall not control such an action and shall
not share in any recovery therefrom. This provision shall not create any
obligation on the part of TIGO Search to police infringements of the Licensed
Marks.
 
-6-

--------------------------------------------------------------------------------


(ii)  If TIGO Search elects not to act with respect to unauthorized use of the
Licensed Marks and determines that enforcement or action is necessary or
desirable, then Find/SVP may, at Find/SVP’s expense with counsel of its choice,
take any such action as Find/SVP deems necessary or desirable to enforce the
Licensed Marks and Find/SVP shall be entitled to retain all recoveries
therefrom. TIGO Search shall cooperate with Find/SVP at the cost and expense of
Find/SVP in providing information and samples of use of the FIND mark for
Find/SVP’s use as needed in connection with pursuing any such action.
 
(d)  Assistance. Each of the parties hereto shall assist the other, at its own
expense, in complying with any formalities to protect the Licensed Marks under
U.S. or foreign law, such as registering the Licensed Marks, registering this
Agreement, recording TIGO Search as a registered user or filing additional
applications for trademark registrations. Each of the parties hereto shall
execute any documents reasonably requested by the other, including, but not
limited to, applications for recordation of TIGO Search as a registered user and
additional licenses for recording with the appropriate authorities. TIGO Search
may propose to Find/SVP in writing that additional applications for trademark
registrations be filed. If Find/SVP does not undertake to initiate any such
application proposed by TIGO Search within thirty (30) days after receiving TIGO
Search’s request for such action, to the extent allowable under applicable law,
TIGO Search may initiate the requested application at TIGO Search’s expense.
 
ARTICLE IV  
 
REPRESENTATIONS AND WARRANTIES OF FIND/SVP
 
Find/SVP represents and warrants to Scientigo and TIGO Search, except as set
forth in the “Find/SVP Disclosure Schedules” provided to Scientigo and TIGO
Search in connection with this Agreement, which schedule makes explicit
reference to the applicable sections herein to which each exception relates
(including, but not limited to, those specific schedules referred to in this
Article IV), provided that any facts or items which are disclosed in the
Find/SVP Disclosure Schedules in such a way as to make its relevance reasonably
apparent to particular representations or warranties made in the Agreement or to
information set forth in the Find/SVP Disclosure Schedules shall be deemed to
update the disclosures and information set forth therein), that the statements
contained in this Article IV are true and correct:
 
-7-

--------------------------------------------------------------------------------


Section 4.1  Organization. Find/SVP is a corporation duly organized, validly
existing and in good standing under the laws of the State of New York and has
all requisite power and authority and all necessary governmental approvals to
own, lease and operate its properties and to carry on its business as now being
conducted, except where the failure to be so organized, existing and in good
standing or to have such power, authority and government approvals could not
reasonably be expected to have a Find/SVP Material Adverse Effect.
 
Section 4.2  Authorization. Find/SVP has all necessary corporate power and
authority to enter into and deliver this Agreement and the Ancillary Agreements,
to carry out its obligations hereunder and thereunder and to consummate the
Transactions. The execution, delivery and performance by Find/SVP of this
Agreement and the consummation of the Transactions by Find/SVP have been duly
authorized by the Board of Directors of Find/SVP. No other corporate or similar
action on the part of Find/SVP is necessary to authorize the execution and
delivery of this Agreement and the Ancillary Agreements by Find/SVP or the
consummation by Find/SVP of the Transactions.
 
Section 4.3  Execution; Validity of Agreement. This Agreement has been, and upon
their execution the Ancillary Agreements will be, duly executed and delivered by
Find/SVP and, assuming due authorization, execution and delivery by Scientigo
and TIGO Search, this Agreement constitutes, and upon their execution the
Ancillary Agreements will constitute, the legal, valid and binding obligations
of Find/SVP enforceable against Find/SVP in accordance with their respective
terms, except as the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting creditors’ rights generally and laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.
 
Section 4.4  No Conflict. Except as set forth on Schedule 3.5, none of the
execution, delivery and performance of this Agreement or the Ancillary
Agreements, the consummation by Find/SVP of the Transactions nor compliance by
Find/SVP with any of the provisions hereof or thereof (a) violate, conflict with
or result in the breach of any provision of its Certificate of Incorporation or
Bylaws or (b) conflict with or violate any Law or Governmental Order applicable
to Find/SVP or the Domain Names, Licensed Marks or the Unregistered Mark, or (c)
conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, any Find/SVP
Contract, or result in the creation of any Encumbrance on, any of the Domain
Names, Licensed Marks or the Unregistered Mark, except, in the case of (b) and
(c), as would not reasonably be expected to result in a Find/SVP Material
Adverse Effect.
 
Section 4.5  Governmental Consents and Approvals. Except as set forth on
Schedule 4.5, the execution, delivery and performance of this Agreement and the
Ancillary Agreements by Find/SVP do not and will not require any consent,
approval, authorization or other order of, action by, filing with or
notification to, any Governmental Authority by Find/SVP or, to the knowledge of
Find/SVP, by Scientigo or TIGO Search.
 
-8-

--------------------------------------------------------------------------------


Section 4.6  Litigation. Except as set forth on Schedule 4.6, there are no
Actions pending by or against Find/SVP or, to the knowledge of Find/SVP,
threatened against Find/SVP, or otherwise relating to any of the Domain Names,
Licensed Marks or Unregistered Mark. Neither Find/SVP nor any of the Domain
Names, Licensed Marks or Unregistered Mark is subject to any Governmental Order
in respect of the Domain Names or Licensed Marks and, to the knowledge of
Find/SVP, no Governmental Orders are threatened to be imposed by any
Governmental Authority against Find/SVP in respect of any of the Domain Names,
Licensed Marks or Unregistered Marks.
 
Section 4.7  Compliance with Laws. Find/SVP has, in all material respects,
maintained the Domain Names and Licensed Marks in compliance with all Laws and
Governmental Orders applicable to Find/SVP, including the United State Foreign
Corrupt Practices Act.
 
Section 4.8  Taxes.
 
(a)  Find/SVP does not have and knows of no basis for the assertion of any
liabilities for unpaid Taxes related to the Domain Names or Licensed Marks for
which TIGO Search could become liable as a result of the Transactions.
 
(b)  There are (and immediately following the Closing there will be) no
Encumbrances on any of the Domain Names or Licensed Marks relating to or
attributable to Taxes. There is no basis for the assertion of any claim relating
to or attributable to Taxes which, if adversely determined, would result in any
Encumbrance on any of the Domain Names or Licensed Marks.
 
Section 4.9  Domain Names and Licensed Marks.
 
(a)  Validity.
 
(i)  Find/SVP owns and has all necessary rights to use the Domain Names,
Licensed Marks and Unregistered Mark in its business as currently conducted and
proposed to be conducted as of the date of this Agreement. Each of the Domain
Names, Licensed Marks and Unregistered Mark are valid and subsisting.
 
(ii)  No registration, maintenance or renewal fees are currently due in
connection with such Domain Names and Licensed Marks. All material documents,
recordations and certificates in connection with such Domain Names and Licensed
Marks have been filed with all relevant domain name registrars and Governmental
Authorities for the purposes of prosecuting, perfecting and maintaining such
Domain Names and Licensed Marks. No information, facts or circumstances exist
that would render any of the Domain Names, Licensed Marks or Unregistered Mark
invalid or unenforceable or would adversely affect any application for or
registration therefor. Find/SVP has not claimed any status in the application
for or registration of any Domain Names or Licensed Marks, including without
limitation “small business status,” that would not be applicable to TIGO Search.
Find/SVP has not misrepresented, or failed to disclose, any facts or
circumstances in any application for any Domain Names, Licensed Marks or
Unregistered Mark that would constitute fraud or a misrepresentation with
respect to such application or that would otherwise affect the validity or
enforceability of any Domain Names, Licensed Marks or Unregistered Mark. In each
case in which Find/SVP has acquired any of the Domain Names, Licensed Marks or
Unregistered Mark from any Person, Find/SVP has obtained a valid and enforceable
written assignment sufficient to irrevocably transfer all right, title and
interest in such Domain Names, Licensed Marks or Unregistered Mark (including
without limitation the right to seek past and future damages with respect
thereto) to Find/SVP, and to the maximum extent provided for by, and in
accordance with, applicable laws and regulations, Find/SVP has recorded each
such assignment with all relevant domain name registrars and Government
Authorities.
 
-9-

--------------------------------------------------------------------------------


(iii)  Schedule 4.9(a)(ii) contains a complete and accurate list of any and all
actions that, as of the date hereof and without giving effect to the
Transactions, are required to be taken within one hundred eighty (180) days
after the Closing Date for the purposes of obtaining, maintaining, perfecting,
preserving or renewing any of the Domain Names or Licensed Marks, including
without limitation the payment of any registration, maintenance or renewal fees
or the filing of any responses to PTO office actions, documents, applications or
certificates.
 
(b)  Ownership. Except as set forth on Schedule 4.9(b):
 
(i)  Find/SVP is the exclusive owner of all right, title and interest in and to
each of the Domain Names, Licensed Marks or Unregistered Mark, free of any lien
or Encumbrance.
 
(ii)  Find/SVP has not (A) transferred ownership of, or granted any option,
license or right to use, authorized the retention of rights to use, or entered
into any agreement regarding, any of the Domain Names, Licensed Marks or
Unregistered Mark, or (B) permitted or caused any rights in any of the Domain
Names, Licensed Marks or Unregistered Mark to lapse or enter the public domain.
 
(iii)  The Domain Names and Unregistered Mark are fully transferable, subject to
payment of applicable registration fees, alienable and licensable by TIGO Search
without restriction and without payment of any kind to any Person.
 
(iv)  None of the Domain Names, Licensed Marks or Unregistered Mark is subject
to any proceeding or outstanding decree, order, judgment, or stipulation or
contract restricting in any manner, the use, transfer, or licensing thereof, or
which may affect the validity, use, value or enforceability of such Domain
Names, Licensed Marks or Unregistered Mark.
 
(v)  All of the Domain Names, Licensed Marks or Unregistered Mark were developed
solely by either (A) employees of Find/SVP acting solely within the scope of
their employment or (B) by Persons who by written agreement have validly and
irrevocably assigned to Find/SVP all of their rights therein to Find/SVP and,
waived all non-assignable rights, including but not limited to, all moral
rights.
 
(vi)  No Person other than Find/SVP has ownership rights or license rights
granted by Find/SVP to improvements made by or for Find/SVP in any of the Domain
Names, Licensed Marks or Unregistered Mark.
 
-10-

--------------------------------------------------------------------------------


(c)  Non-Infringement.
 
(i)  None of the Domain Names, Licensed Marks or Unregistered Mark infringe,
dilute or misappropriate any intellectual property or other right of any Person
or constitute unfair competition or improper trade practices under the laws of
any jurisdiction. Find/SVP has not received notice from any third party alleging
any such infringement, dilution, misappropriation, unfair competition or
improper trade practice.
 
(ii)  Except as set forth on Schedule 4.9(c), no Person has infringed, diluted
or misappropriated, or is infringing, diluting or misappropriating, any of the
Domain Names, Licensed Marks or Unregistered Mark.
 
(iii)  Find/SVP has not taken any action or failed to take any action that has
impaired or damaged, and in the future will not take any action or fail to take
any action that will impair or damage, the reputation or value of the Domain
Names, Licensed Marks or Unregistered Mark.
 
(iv)  Use of the Domain Names, Licensed Marks or Unregistered Mark by TIGO
Search or its Affiliates will not violate the rights of any Person or constitute
unfair competition or trade practices under the laws of any jurisdiction.
 
(d)  Privacy Policies.
 
(i)  Find/SVP: (A) complies in all material respects with all applicable privacy
laws and regulations regarding the collection, retention, use, transfer and
disclosure of personal information; and (B) takes all appropriate and industry
standard measures to protect and maintain the confidential nature of the
personal information provided by individuals, in accordance with the terms of
the applicable privacy statements on its websites (the “Privacy Statements”).
 
(ii)  No claims or controversies have arisen regarding the Privacy Statements or
the implementation thereof, nor does Find/SVP know of any facts or circumstances
that would give rise to any such claim or controversy.
 
Section 4.10  Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transactions.
 
Section 4.11  Full Disclosure. Find/SVP is not aware of any facts pertaining to
any of the Domain Names or Licensed Marks which could materially and adversely
affect such Domain Names or Licensed Marks or which are likely in the future to
materially and adversely affect such Domain Names or Licensed Marks and which
have not been disclosed in this Agreement and the Find/SVP Disclosure Schedules.
 
Section 4.12  Investment Representations. Find/SVP understands, acknowledges and
agrees that it is acquiring the TIGO Search Common Stock, the Note and the
Scientigo Common Stock that will be issued at Closing and that may be issued
pursuant to the Stock Repurchase Agreement (collectively, the “Transaction
Securities”) for investment for Find/SVP’s own account, not as a nominee or
agent, and not with a view to the public resale or distribution thereof within
the meaning of the Securities Act of 1933, as amended, (the “Securities Act”),
and Find/SVP has no present intention of selling, granting any participation in,
or otherwise distributing the same. Find/SVP also represents that it is an
“accredited investor” within the meaning of Regulation D of the Securities Act
and that Find/SVP has not been formed for the specific purpose of acquiring the
Transaction Securities.
 
-11-

--------------------------------------------------------------------------------


ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF SCIENTIGO AND TIGO SEARCH
 
Scientigo and TIGO Search represent and warrant to Find/SVP, except as set forth
in the “Scientigo/TIGO Search Disclosure Schedules” provided to Find/SVP in
connection with this Agreement (which schedule makes explicit reference to the
applicable sections herein to which each exception relates (including, but not
limited to, those specific schedules referred to in this Article V), provided
that any facts or items which are disclosed in the Scientigo/TIGO Search
Disclosure Schedules in such a way as to make its relevance reasonably apparent
to particular representations or warranties made in the Agreement or to
information set forth in the Scientigo/TIGO Search Disclosure Schedules shall be
deemed to update the disclosures and information set forth therein) that the
statements contained in this Article V are true and correct:
 
Section 5.1  Organization. Each of Scientigo and TIGO Search are corporations
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Each of Scientigo and TIGO Search has all requisite corporate
or other power and authority and all necessary governmental approvals to own,
lease and operate its properties and to carry on its business as now being
conducted, except where the failure to be so organized, existing and in good
standing or to have such power, authority and government approvals would not
have a Scientigo Material Adverse Effect.
 
Section 5.2  Authorization. Each of Scientigo and TIGO Search has all necessary
corporate power and authority to enter into and deliver this Agreement and the
Ancillary Agreements (to the extent a party thereto), to carry out its
obligations hereunder and thereunder and to consummate the Transactions. The
execution, delivery and performance by Scientigo and TIGO Search of this
Agreement and the Ancillary Agreements (to the extent a party thereto) and the
consummation of the Transactions by Scientigo and TIGO Search have been duly
authorized by the respective Boards of Directors of Scientigo and TIGO Search.
No other corporate or similar action on the part of Scientigo or TIGO Search is
necessary to authorize the execution and delivery of this Agreement and the
Ancillary Agreements by Scientigo and TIGO Search or the consummation by
Scientigo and TIGO Search of the Transactions.
 
Section 5.3  Execution; Validity of Agreement. This Agreement has been, and upon
their execution the Ancillary Agreements will be, duly executed and delivered by
Scientigo and TIGO Search (to the extent a party thereto) and, assuming due
authorization, execution and delivery by Find/SVP, this Agreement constitutes,
and upon their execution the Ancillary Agreements (to the extent a party
thereto) will constitute, legal, valid and binding obligations of Scientigo and
TIGO Search enforceable against Scientigo and TIGO Search in accordance with
their respective terms, except as the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting creditors’ rights generally and laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies.
 
-12-

--------------------------------------------------------------------------------


Section 5.4  Financing. TIGO Search has and will have at the Closing sufficient
funds or available borrowing capacity to permit TIGO Search to consummate the
Transactions, including the Cash Closing Payment.
 
Section 5.5  No Conflict. None of the execution, delivery and performance of
this Agreement or the Ancillary Agreements, the consummation by Scientigo and
TIGO Search of the Transactions nor compliance by Scientigo and TIGO Search with
any of the provisions hereof or thereof (a) violate, conflict with or result in
the breach of any provision of their respective Certificate of Incorporation or
Bylaws, (b) conflict with or violate any Law or Governmental Order applicable to
TIGO Search and Scientigo, or (c) conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, any contract, agreement or understanding to which
TIGO Search or Scientigo is a party to or otherwise bound or result in the
creation of any Encumbrance on, any of the assets of TIGO Search or Scientigo,
except, in the case of (b) and (c), as would not reasonably be expected to
constitute a Scientigo Material Adverse Effect.
 
Section 5.6  TIGO Capitalization and Issuance. As of the date of this Agreement,
the authorized capital stock of TIGO Search consists of One Thousand (1,000)
shares of TIGO Common Stock. After giving effect to the Transactions, all
outstanding shares of TIGO Search Common Stock shall have been duly and validly
authorized and issued as follows: Five Hundred and Ten (510) shares of TIGO
Common Stock to Scientigo and Four Hundred Ninety (490) shares of TIGO Common
Stock to Find/SVP. Upon issuance, all such shares of TIGO Common Stock shall be
free and clear of Encumbrances, fully paid and non-assessable.
 
Section 5.7  SEC Reports. Scientigo has timely filed all forms, reports, and
documents required to be filed by Parent with the Securities and Exchange
Commission (the “SEC”) since January 1, 2003 (collectively, as amended, the
“Scientigo SEC Reports”). The Scientigo SEC Reports (a) at the time they were
filed (or if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing) complied in all material respects
with the requirements of the Securities Act or the Exchange Act, as the case may
be, and the rules and regulations of the SEC thereunder applicable to such
Scientigo SEC Reports and (b) did not at the time they were filed (or if amended
or superseded by a filing prior to the date of this Agreement, then on the date
of such filing) contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
Section 5.8  Absence of Certain Changes or Events. Since November 11, 2005,
except as contemplated by this Agreement, no change has occurred which has had
or would reasonably be expected to have a Scientigo Material Adverse Effect.
 
-13-

--------------------------------------------------------------------------------


Section 5.9  Full Disclosure. No representation or warranty of Scientigo or TIGO
Search in this Agreement, any of the Ancillary Agreements, any statement or
certificate furnished or to be furnished to Find/SVP pursuant to this Agreement
or any of the Ancillary Agreements, or in connection with the Transactions,
contains or will contain any untrue statement of a material fact, or omit to
state a material fact necessary to make the statements contained herein or
therein not misleading.
 
ARTICLE VI
 
ADDITIONAL AGREEMENTS
 
Section 6.1  Further Action. Each of the parties hereto shall use commercially
reasonable efforts to (i) take, or cause to be taken, all appropriate action,
(ii) do or cause to be done all things necessary, proper or advisable under
applicable Laws, and (iii) execute and deliver such documents and other papers,
in each instance as may be necessary or advisable to carry out the provisions of
this Agreement and the Ancillary Agreements and consummate and make effective
the Transactions including, without limitation, to use all commercially
reasonable efforts in obtaining all authorizations, consents, orders and
approvals by any third party including, without limitation, all Governmental
Authorities, deemed reasonably necessary or advisable by TIGO Search, and if any
such authorizations, consents, orders and approvals cannot be obtained,
providing the rights and benefits to Scientigo and TIGO Search that such
authorizations, consents, orders and approvals would have provided Scientigo and
TIGO Search.
 
ARTICLE VII
 
CLOSING
 
Section 7.1  Scientigo and TIGO Search Closing Deliveries. At or prior to the
Closing:
 
(a)  Ancillary Agreements. Scientigo and TIGO Search shall deliver duly executed
copies of each of the Ancillary Agreements to which they are a party, including,
but not limited to, the Note.
 
(b)  Cash Closing Payment. TIGO Search shall pay the Cash Closing Payment to
Find/SVP.
 
(c)  Closing Consideration TIGO Shares. TIGO Search shall deliver the Closing
Consideration TIGO Shares to Find/SVP.
 
(d)  Closing Consideration Scientigo Shares. Scientigo shall deliver the Closing
Consideration Scientigo Shares to Find/SVP.
 
Section 7.2  Find/SVP Closing Deliveries. At or prior to the Closing:
 
(a)  Ancillary Agreements. Find/SVP shall deliver to Scientigo and TIGO Search
duly executed copies of each of the Ancillary Agreements to which it is a party.
 
-14-

--------------------------------------------------------------------------------


(b)  Consents and Approvals. Find/SVP shall deliver to Scientigo and TIGO
Search, each in form and substance satisfactory to Scientigo and TIGO Search in
their absolute discretion, all authorizations, consents, orders and approvals of
all Governmental Authorities and officials and all third party consents and
estoppel certificates which Scientigo and TIGO Search in their absolute
discretion deems necessary or desirable for the consummation of the
Transactions.
 
ARTICLE VIII
 
INDEMNIFICATION
 
Section 8.1  Survival of Representations and Warranties.
 
(a)  The representations and warranties of Find/SVP contained in this Agreement
and the Ancillary Agreements, as well as any certificates delivered pursuant to
the terms hereof or thereof, shall survive the Closing until the twelve (12)
month anniversary thereof; provided, however, that (i) the representations and
warranties set forth in Section 4.8 and (ii) the representations and warranties
set forth in Section 4.9, together, the “Find/SVP Fundamental Representations
and Warranties”) shall survive until thirty (30) calendar days following the
expiration of the applicable statute of limitations with respect to the matter
in question (giving effect to any waiver, mitigation, or extension thereof).
 
(b)  The representations and warranties of TIGO Search and Scientigo contained
in this Agreement and the Ancillary Agreements shall survive the Closing until
the twelve (12) month anniversary thereof; provided, however, that the
representations and warranties set forth in Section 5.6 and Section 5.8 (the
“TIGO Search Fundamental Representation and Warranties”) shall survive for the
applicable statute of limitations (giving effect to any waiver, mitigation or
extension thereof).
 
(c)  Neither the period of survival nor the liability of any party hereto with
respect to its representations and warranties shall be reduced by any
investigation made at any time by or on behalf of any other party hereto;
provided, that each party hereto represents that it has no actual knowledge of
breaches or inaccuracies in any of such representations and warranties of any
other party hereto. If a written notice has been given prior to the expiration
of the applicable survival period by the indemnified party to the indemnifying
party, then the relevant representations and warranties shall survive as to such
claim until the claim has been finally resolved.
 
Section 8.2  Indemnification by Find/SVP. Scientigo and TIGO Search, and each of
their respective Affiliates, officers, directors, employees, agents, successors
and assigns (each a “Scientigo Indemnified Party”) shall be indemnified and held
harmless by Find/SVP for any and all liabilities, losses, damages, claims, costs
and expenses, interest, awards, judgments and penalties (including, without
limitation, reasonable attorneys’ and consultants’ fees and expenses) actually
suffered or incurred by them (including, without limitation, any Action brought
or otherwise initiated by any of them) (a “Loss”), by Find/SVP for Losses
arising out of or resulting from (a) the breach or inaccuracy of any
representation or warranty made by Find/SVP contained in the Agreement or any of
the Ancillary Agreements, (b) the breach of any covenant or agreement by
Find/SVP contained in the Agreement or any of the Ancillary Agreements, and (c)
liabilities of Find/SVP, whether arising before or after the Closing Date, that
are not expressly assumed by TIGO Search pursuant to this Agreement; provided,
that, to the extent that Find/SVP’s’ undertakings set forth in this Section 8.2
may be unenforceable, Find/SVP shall contribute the maximum amount that it is
permitted to contribute under applicable Law to the payment and satisfaction of
all Losses incurred by Scientigo Indemnified Parties. For the avoidance of
doubt, Find/SVP shall indemnify and hold TIGO Search harmless against any and
all Taxes of Find/SVP for any taxable period, and any and all Taxes relating or
attributable to the Domain Names or Licensed Mark for any taxable period or
portion thereof ending on or prior to the Closing Date, including any and all
transfer, sales, use, value-added, excise, stamp documentary recording or other
similar Taxes or fees assessed upon or with respect to the transactions
contemplated by this Agreement.
 
-15-

--------------------------------------------------------------------------------


Section 8.3  Indemnification by Scientigo and TIGO Search. Find/SVP and its
Affiliates, officers, directors, employees, agents, successors and assigns (each
a “Find/SVP Indemnified Party”) shall be indemnified and held harmless by
Scientigo for any and all Losses arising out of or resulting from (i) the breach
or inaccuracy of any representation or warranty made by Scientigo or TIGO Search
contained in the Agreement or any of the Ancillary Agreements and (ii) the
breach of any covenant or agreement by Scientigo or TIGO Search contained in the
Agreement or any of the Ancillary Agreements; provided, that, to the extent that
the Scientigo’s undertakings set forth in this Section 8.3 may be unenforceable,
Scientigo shall contribute the maximum amount that it is permitted to contribute
under applicable Law to the payment and satisfaction of all Losses incurred by
Find/SVP Indemnified Parties.
 
Section 8.4  Limitations on Indemnification.
 
(a)  Limitations on Indemnification by Find/SVP.
 
(i)  No indemnification payment shall be made to the Scientigo Indemnified
Parties pursuant to this Article VIII until the amounts that the Scientigo
Indemnified Parties would otherwise be entitled to receive as indemnification
under this Agreement aggregate at least twenty-five thousand dollars ($25,000)
(the “Indemnification Threshold”), at which time the Scientigo Indemnified
Parties shall be indemnified for the full amount of such Losses that are in
excess of such Indemnified Threshold; provided, however, that such
Indemnification Threshold shall not limit recovery for Losses paid, incurred or
sustained by the Scientigo Indemnified Parties to the extent (x) related to any
breach or inaccuracy of the Find/SVP Fundamental Representations and Warranties,
(y) any breach of any representation or warranty made by Find/SVP constitutes
fraud or intentional misrepresentation or (z) related to liabilities that are
not expressly assumed by TIGO Search pursuant to this Agreement.
 
(ii)  The maximum aggregate amount of Losses or other damages for which
indemnity may be recovered from Find/SVP shall be an amount equal to fifty
percent (50%) of the Transaction Consideration, as may be adjusted pursuant
hereto (the “Indemnification Cap”); provided, however, that the maximum
aggregate amount of Losses or other damages for which indemnity may be recovered
from Find/SVP related to (x) any breach or inaccuracy of the Find/SVP
Fundamental Representations and Warranties or (y) related to Liabilities that
are not expressly assumed by TIGO Search pursuant to this Agreement shall be an
amount equal to one hundred percent (100%) of the Transaction Consideration, as
may be adjusted pursuant hereto; provided further, however, that there shall be
no such maximum to the extent related to fraud or intentional misrepresentation.
 
-16-

--------------------------------------------------------------------------------


(b)  Limitations on Indemnification by Scientigo Indemnitors.
 
(i)  No indemnification payment shall be made to the Find/SVP Indemnified
Parties pursuant to this Article VIII until the amounts that the Find/SVP
Indemnified Parties would otherwise be entitled to receive as indemnification
under this Agreement aggregate at least the Indemnification Threshold, at which
time the Find/SVP Indemnified Parties shall be indemnified for the full amount
of such Losses that are in excess of such Indemnification Threshold; provided,
however, that such Indemnification Threshold shall not limit recovery for Losses
paid, incurred or sustained by the Find/SVP Indemnified Parties to the extent
(x) related to any breach or inaccuracy of the Scientigo Fundamental
Representation and Warranty or (y) any breach or inaccuracy of any
representation or warranty made by Scientigo or TIGO Search constitutes fraud.
 
(ii)  The maximum aggregate amount of Losses or other damages for which
indemnity may be recovered from the TIGO Search Indemnitors shall be an amount
equal to the Indemnification Cap; provided, however, that the Indemnification
Cap shall not limit recovery for Losses paid, incurred or sustained by the
Find/SVP Indemnified Parties to the extent (x) related to any breach or
inaccuracy of the Scientigo Fundamental Representation and Warranty or (y) any
breach or inaccuracy of any representation or warranty made by Scientigo or TIGO
Search constitutes fraud.
 
(iii)  For purposes of determining the extent of and limitations on
indemnification under this Article VIII, the amount of any Losses that may be
subject to indemnification hereunder will be determined net of (A) the sum of
any amounts recoverable by the applicable Scientigo Indemnified Parties or
Find/SVP Indemnified Parties (in either case, an “Indemnified Party”) under
insurance policies with respect to such Loss (after taking into account any
increase in the premiums payable for such insurance policy reasonably
attributable to the suffering of such Losses), and (B) any Tax benefit actually
recognized by the applicable Indemnified Party (or any consolidated, combined or
unitary group of which the Indemnified Party is also a member) in the year of
payment arising as a result of (x) the incurrence or payment of such Loss or (y)
a correlative adjustment that makes allowable to the Indemnified Party or its
consolidated, combined or unitary group any deduction, amortization, exclusion
from income or other allowance that would not have been recognized but for the
Loss.
 
(c)  Each Indemnified Party will take all commercially reasonable steps to
mitigate all Losses upon and after becoming aware of any event or circumstance
that could reasonably be expected to give rise to any Losses with respect to
which indemnification may be required hereunder.
 
(d)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, NO
PARTY HERETO SHALL BE REQUIRED TO INDEMNIFY OR HOLD HARMLESS ANY OTHER PARTY
HERETO OR OTHERWISE COMPENSATE ANY OTHER PARTY HERETO FOR DAMAGE WITH RESPECT TO
EXEMPLARY, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES.
 
-17-

--------------------------------------------------------------------------------


Section 8.5  Notification of Claims.
 
(a)  With respect to any claim for indemnification hereunder, each Indemnified
Party shall give to Find/SVP or to each Scientigo Indemnitor, as the case may be
(in either case, the “Indemnitor”), notice of any matter which such Indemnified
Party has determined has given or could give rise to a right of indemnification
under this Agreement, within sixty (60) days of such determination, stating the
amount of the Loss, if known, and method of computation thereof, and containing
a reference to the provisions of this Agreement in respect of which such right
of indemnification is claimed or arises; provided, however, that no delay on the
part of the Indemnified Party in notifying the Indemnitors shall relieve the
Indemnitors of any liability or obligations hereunder, except to the extent that
the Indemnitors have been prejudiced thereby, and then only to such extent.
 
(b)  The obligations of each Indemnitor under this Article VIII with respect to
Losses arising from claims of any third party which are subject to the
indemnification provided for in this Article VIII (“Third Party Claims”) shall
be governed by and contingent upon the following additional terms and
conditions:
 
(i)  if an Indemnified Party shall receive notice of any Third Party Claim, the
Indemnified Party shall give the Indemnitors notice of such Third Party Claim at
the earlier to occur of (A) within thirty (30) days of the receipt by the
Indemnified Party of such notice or (B) within ten (10) days of the date that a
responsive pleading or similar action is due; provided, however, that the
failure to provide such notice shall not release the Indemnitors from any of its
obligations under this Article VII except to the extent the Indemnitors are
materially prejudiced by such failure and shall not relieve the Indemnitors from
any other obligation or liability that it may have to any Indemnified Party
otherwise than under this Article VIII;
 
(ii)  if the Indemnitors acknowledge in writing its obligation to indemnify the
Indemnified Party hereunder pursuant to the terms of this Agreement against any
Losses that may result from such Third Party Claim, then the Indemnitors shall
be entitled to assume and control the defense of such Third Party Claim at its
expense and through counsel of its choice if it gives notice of its intention to
do so to the Indemnified Party within five (5) days of the receipt of such
notice from the Indemnified Party; provided, however, that if there exists or is
reasonably likely to exist a conflict of interest that would make it
inappropriate in the reasonable judgment of the Indemnified Party for the same
counsel to represent both the Indemnified Party and the Indemnitors, then the
Indemnified Party shall be entitled to retain its own counsel, in each
jurisdiction for which the Indemnified Party determines counsel is required, at
the expense of such Indemnitors;
 
(iii)  in the event the Indemnitors exercise the right to undertake any such
defense against any such Third Party Claim as provided above, the Indemnified
Party shall cooperate with the Indemnitors in such defense and shall make
available to the Indemnitors, at the Indemnitors’ expense, all witnesses,
pertinent records, materials and information in the Indemnified Party’s
possession or under the Indemnified Party’s control relating thereto as is
reasonably required by the Indemnitors and otherwise reasonably cooperate with
the Indemnitors in connection with such Third Party Claim;
 
-18-

--------------------------------------------------------------------------------


(iv)  in the event the Indemnified Party is, directly or indirectly, conducting
the defense against any such Third Party Claim, the Indemnitors shall cooperate
with the Indemnified Party in such defense and make available to the Indemnified
Party, at the Indemnitors’ expense, all such witnesses, records, materials and
information in the Indemnitors’ possession or under the Indemnitors’ control
relating thereto as is reasonably required by the Indemnified Party; and
 
(v)  no such Third Party Claim may be settled by the Indemnitors without the
written consent of the Indemnified Party, which consent shall not be
unreasonably withheld or delayed; provided, however, if any such Third Party
Claim is settled with the prior written consent of the Indemnified Party, or if
there be a final judgment for the plaintiff in any such action, the Indemnified
Party shall be entitled to indemnification for the amount of any Loss relating
thereto.
 
Section 8.6  Offset; Payment in Scientigo Common Stock. In the event that a
Scientigo Indemnified Party has suffered a Loss for which it is entitled to
indemnification from Find/SVP, TIGO Search shall have the right, in its absolute
discretion, to offset any Losses by deducting the aggregate amount of such
Losses from any amounts payable pursuant to the Note up to a maximum of 100% of
the face value of the Note for Losses related to the breach by Find/SVP of
Fundamental Representations and Warranties, and up to a maximum of 50% of the
face value of the Note for all other Losses; provided, however, that any offset
from the amount of the Note payable in Scientigo Common Stock shall be valued at
$1.3325 per share, as adjusted for any stock splits, recapitalization or other
capital events of Scientigo occurring after the date hereof. Find/SVP may, in
its sole discretion, pay any amount of indemnification to a Scientigo
Indemnified Party in shares of Scientigo Common Stock received as Transaction
Consideration or consideration under the Stock Repurchase Agreement. The value
ascribed to such Scientigo Common Stock at the time of the indemnification
payment shall equal $1.3325 per share, as adjusted for any stock splits,
recapitalization or other capital events of Scientigo occurring after the date
hereof.
 
Section 8.7  Exclusive Remedy. The sole and exclusive remedy of the Indemnified
Parties with respect to any and all claims arising out of, in connection with or
relating to the subject matter of this Agreement or any of the Ancillary
Agreements will be pursuant to the indemnification provisions set forth in this
Article VIII. TIGO Search and Scientigo, on behalf of themselves and all other
Scientigo Indemnified Parties, and Find/SVP, on behalf of itself and all other
Find/SVP Indemnified Parties, hereby waive, to the fullest extent permitted
under applicable law, and agrees not to assert in any action or proceeding of
any kind, any and all rights, claims and causes of action it may now or
hereafter have other than claims for indemnification asserted as permitted by
and in accordance with the provisions set forth in this Article VIII.
Notwithstanding anything in this Article VIII to the contrary, nothing in this
Agreement shall limit (a) any right or remedy for fraud or (b) any equitable
remedy, including a preliminary or permanent injunction or specific performance.
 
Section 8.8  Reduction in Transaction Consideration. Any amounts paid for
indemnification under Article VIII by Find/SVP shall be deemed to be an
adjustment to the Transaction Consideration.
 
-19-

--------------------------------------------------------------------------------


ARTICLE IX
 
Section 9.1  Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the Transactions shall be paid by the party incurring such costs
and expenses, whether or not the Closing shall have occurred; provided that all
such costs and expenses of TIGO Search shall be paid by Scientigo.
 
Section 9.2  Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed given or made
if delivered personally or by commercial delivery service, or sent via telecopy
(receipt confirmed) to the parties at the following addresses or telecopy
numbers to the respective parties hereto at their addresses set forth below (or
at such other address for a party hereto as shall be specified in a notice given
in accordance with this Section 9.2).
 
(a) If to Find/SVP:
 
Find/SVP, Inc.
625 Avenue of the Americas
New York, New York 10011-2020
Fax: (212) 645-7681
Attention:  David Walke, Chief Executive Officer
Peter Stone, Chief Financial Officer
 
with a copy to:
 
Kane Kessler, P.C.
1350 Avenue of the Americas
26th Floor
New York, New York 10019
Fax: (212) 245-3009
Attention:  Mitchell D. Hollander, Esq.
 
(b) If to Scientigo or TIGO Search:
 
Scientigo, Inc.
6701 Carmel Road
Suite 205
Charlotte, North Carolina 28226
Fax: (866) 821-1668
Attention: Doyal Bryant, Chief Executive Officer
 
with a copy to:
 
Wilson Sonsini Goodrich & Rosati, P.C.
Two Fountain Square, Reston Town Center
11921 Freedom Drive, Suite 600
Reston, VA 20190-5634
Fax: (703) 734-3100
Attn: Trevor Chaplick, Esq.
 
-20-

--------------------------------------------------------------------------------


Section 9.3  Public Announcements. Unless otherwise required by Law (including,
without limitation, applicable securities Laws) or by regulatory authority,
prior to the Closing, no disclosure (whether or not in response to an inquiry)
of the subject matter of this Agreement shall be made by any party hereto (other
than as contemplated by this Agreement and other than a press release and Form
8-K filed by Scientigo in connection with the execution of this Agreement)
unless approved by Scientigo, TIGO Search and Find/SVP prior to release;
provided, that such approval shall not be unreasonably withheld or delayed.
Notwithstanding the immediately preceding sentence, in the event that Scientigo
or TIGO Search are required by law to make any such disclosure, Scientigo or
TIGO Search, as the case may be, shall notify Find/SVP prior to making such
disclosure and shall use commercially reasonable efforts to give Find/SVP an
opportunity to comment on such disclosure.
 
Section 9.4  Headings. The descriptive headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning,
construction or interpretation of this Agreement.
 
Section 9.5  Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the Transactions
is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the Transactions are consummated
as originally contemplated to the greatest extent possible.
 
Section 9.6  Entire Agreement. This Agreement and the Ancillary Agreements
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements, representations,
undertakings and understandings, both written and oral, between Find/SVP and
TIGO Search with respect to the subject matter hereof.
 
Section 9.7  Assignment. This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of each of the parties hereto and their
respective successors and permitted assigns. Neither this Agreement nor any
rights, benefits or obligations set forth herein may be assigned by any of the
parties hereto without the express written consent of the other parties hereto.
 
Section 9.8  No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person, including, without limitation, any union or any employee
or former employee of Find/SVP, any legal or equitable right, benefit or remedy
of any nature whatsoever, including, without limitation, any rights of
employment for any specified period, under or by reason of this Agreement.
 
-21-

--------------------------------------------------------------------------------


Section 9.9  Amendment. This Agreement may not be amended, modified or
supplemented except by an instrument in writing signed by, or on behalf of,
Find/SVP, Scientigo and TIGO Search.
 
Section 9.10     Governing Law. THIS AGREEMENT AND THE OBLIGATIONS OF EACH PARTY
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE PRINCIPLES THEREOF
REGARDING CONFLICT OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.
 
Section 9.11     Jurisdiction and Venue. Each of the parties hereto irrevocably
consents to the exclusive jurisdiction and venue of any court within the State
of Delaware in connection with any matter based upon or arising out of this
Agreement or the matters contemplated herein, agrees that process may be served
upon them in any manner authorized by the laws of the State of Delaware for such
persons and waives and covenants not to assert or plead any objection which they
might otherwise have to such jurisdiction, venue and such process.
 
Section 9.12     Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
Section 9.13     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but which, upon
execution, shall constitute one and the same agreement.
 
Section 9.14     Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at Law or equity, without the necessity of demonstrating the inadequacy
of money damages.
 
Section 9.15     Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document. As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
-22-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.
 
 

        SCIENTIGO, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title 

 

        TIGO SEARCH, INC.  
   
   
  By:      

--------------------------------------------------------------------------------

Name:   Title 

 

        FIND/SVP, INC.  
   
   
  By:      

--------------------------------------------------------------------------------

Name:   Title 




 














 
[SIGNATURE PAGE TO TRANSACTION AGREEMENT]
 

--------------------------------------------------------------------------------

